  Case: 1:19-cv-07190 Document #: 92-1 Filed: 11/25/20 Page 1 of 4 PageID #:3296




                                 EXHIBIT A




Document3
  Case: 1:19-cv-07190 Document #: 92-1 Filed: 11/25/20 Page 2 of 4 PageID #:3297




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CRAIGVILLE TELEPHONE CO. d/b/a              )
ADAMSWELLS; and CONSOLIDATED                )
TELEPHONE COMPANY d/b/a CTC,                )
                                            )
               Plaintiffs,                  )       No. 1:19-cv-07190
                                            )
       vs.                                  )       Judge John Z. Lee
                                            )
T-MOBILE USA, INC.; and                     )
INTELIQUENT, INC.,                          )
                                            )
               Defendants.                  )

     STIPULATED AGREEMENT CONCERNING EXTENSION OF DEADLINES

       Plaintiffs, with the consent and agreement of Defendants, hereby submit the following

Stipulation and agreement with respect to an extension of the December 3, 2020 deadline for

Plaintiffs to file a Second Amended Complaint, as scheduled by this Court’s November 16, 2020

Memorandum Opinion [ECF No. 90].

       WHEREAS, on November 16, 2020, the Court issued a Memorandum Opinion [ECF No.

90] granting Plaintiffs leave to file a Second Amended Complaint by December 3, 2020 (the

“Deadline”);

       WHEREAS, the Deadline is in conflict with prior existing deadlines for Plaintiffs’ counsel

in other cases, and includes the Thanksgiving holiday;

       WHEREAS, Plaintiffs sought Defendants’ consent to a one-week extension of the

Deadline, and Defendants agreed to extending the Deadline so long as Defendants’ deadline for

responding to the current complaint would also be extended by seven days and that the due date

for any response to a Second Amended Complaint be addressed at the status conference on
  Case: 1:19-cv-07190 Document #: 92-1 Filed: 11/25/20 Page 3 of 4 PageID #:3298




December 17, 2020.

       Wherefore, in consideration of the foregoing points, Plaintiffs and Defendants hereby

Stipulate and agree as follows:

       1. Plaintiffs’ deadline to file a Second Amended Complaint, if any, shall be extended by

           seven days to December 10, 2020;

       2. Defendants’ deadline to respond to the existing Complaint shall be extended by seven

           days to December 7, 2020;

       3. The Parties agree that Defendants’ due date for any response to a Second Amended

           Complaint be addressed at the status conference on December 17, 2020.


Dated: November 25, 2020                   Respectfully submitted,


                                              /s/ David T.B. Audley
                                              David T.B. Audley (Bar No. 6190602)
                                              Mia D. D’Andrea (Bar No. 6307966)
                                              Chapman and Cutler LLP
                                              111 West Monroe Street
                                              Chicago, IL 60603-4080
                                              Tel. 312-845-2971
                                              Fax: 312-516-3971
                                              Email: audley@chapman.com
                                              Email: dandrea@chapman.com

                                              Cathy A. Hinger (pro hac vice)
                                              G. David Carter (pro hac vice)
                                              Womble Bond Dickinson (US) LLP
                                              1200 19th Street, NW, Suite 500
                                              Washington, DC 20036
                                              Tel.: 202-857-4489
                                              Fax: 202-261-0029
                                              Email: cathy.hinger@wbd-us.com
                                              Email: david.carter@wbd-us.com




                                               2
Case: 1:19-cv-07190 Document #: 92-1 Filed: 11/25/20 Page 4 of 4 PageID #:3299




                                    Kurt D. Weaver (pro hac vice)
                                    Womble Bond Dickinson (US) LLP
                                    555 Fayetteville Street, Suite 1100
                                    Raleigh, NC 27601
                                    Telephone: 919-755-8163
                                    Facsimile: 919-755-6770
                                    Email: kurt.weaver@wbd-us.com
                                    Counsel for Plaintiffs


                                    /s/ Nigel F. Telman
                                    Nigel F. Telman
                                    Proskauer Rose LLP
                                    Three First National Plaza
                                    70 West Madison, Suite 3800
                                    Chicago, IL 60602
                                    (312) 962-3550
                                    (312) 962-3551 (fax)
                                    Email: ntelman@proskauer.com

                                    Baldassare Vinti (pro hac vice)
                                    Bradley I. Ruskin (pro hac vice)
                                    Proskauer Rose LLP
                                    Eleven Times Square
                                    New York, NY 10036-8299
                                    Tel.: 212.969.3249
                                    Fax: 212.969.2900
                                    Email: bvinti@proskauer.com

                                    Counsel for Defendant T-Mobile, Inc.

                                    /s/ John J. Hamill
                                    John J. Hamill
                                    Michael S. Pullos
                                    Devin Carpenter
                                    DLA PIPER LLP (US)
                                    444 West Lake Street, Suite 900
                                    Chicago, Illinois 60606
                                    Tel: 312.368.7036/2176
                                    Fax: 312.251.5809
                                    Email: john.hamill@dlapiper.com
                                    Email: michael.pullos@us.dlapiper.com
                                    Email: devin.carpenter@us.dlapiper.com

                                    Counsel for Defendant Inteliquent, Inc.

                                      3
